Motion Granted, Appeal Reinstated, and Order filed September 19, 2017.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-17-00420-CV
                                  ____________

   JOHN HIGHTOWER, JR. AND JESSICA HIGHTOWER, Appellants

                                       V.

   DOUG AND NANCY HERMS, DEBBIE PRUITT, AMY AND LANCE
      WARMKE, AND BRAD AND IXARAH PRANSCHKE, Appellees


                   On Appeal from the 335th District Court
                         Washington County, Texas
                        Trial Court Cause No. 36193

                        REINSTATEMENT ORDER

      Appellants filed a motion for further review of orders entered in the trial
court under Rule 29.6 of the Texas Rules of Appellate Procedure. A temporary
injunction was signed on May 19, 2017. Appellants timely filed a notice of appeal.
Subsequently, the trial court signed an order denying a motion to dissolve the
temporary injunction on July 6, 2017. Additionally, on that same day, the trial
court signed an amended order granting temporary injunction which supersedes the
previous temporary injunction.

       While an appeal from an interlocutory order is pending, on a party’s motion,
the appellate court may review “a further appealable interlocutory order concerning
the same subject matter.” Tex. R. App. P. 29.6(a)(1); Tanguy v. Laux, 259 S.W.3d
851, 854–56 (Tex. App.—Houston [1st Dist.] 2008, no pet.). Accordingly,
appellants’ motion is granted.

       This case is REINSTATED and placed on the court’s active docket.
Appellants’ supplemental brief is due 30 days after the supplemental clerk’s record
is filed.

                                  PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.